    Case 1-19-41313-jmm          Doc 157    Filed 08/24/20        Entered 08/24/20 17:37:20




RUBIN LLC
Paul A. Rubin
Hanh V. Huynh
345 Seventh Avenue, 21st Floor
New York, New York 10001
Tel: 212.390.8054
Fax: 212.390.8064
prubin@rubinlawllc.com
hhuynh@rubinlawllc.com

Counsel for 1414 Utica Avenue Lender LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                   Chapter 11
                                    :
CORT & MEDAS ASSOCIATES, LLC,       :                   Case No.: 19-41313 (CEC)
                                    :
                Debtor.             :
                                    :
------------------------------------x

                                    NOTICE OF APPEAL

       Pursuant to Rule 8003(a) of the Federal Rules of Bankruptcy Procedure and 28 U.S.C.

§ 158(a), 1414 Utica Avenue Lender LLC, by and through its counsel Rubin LLC, hereby submits

this appeal to the United States District Court for the Eastern District of New York from the

Bankruptcy Court’s Order With Respect to the Claims of 1414 Utica Avenue Lender LLC and

Empire State Certified Development Corporation (the “Order”) [ECF No. 146], entered in the

above-captioned bankruptcy case on the 10th day of August, 2020. A copy of the Order is annexed

hereto as Exhibit A. The E.D.N.Y. Civil Cover Sheet is annexed hereto as Exhibit B.

       The names of all the parties to the order appealed from and the names, address, and

telephone numbers of their respective attorneys are as follows:
    Case 1-19-41313-jmm      Doc 157    Filed 08/24/20    Entered 08/24/20 17:37:20




APPELLANT

      1414 Utica Avenue Lender LLC
      Represented by:
      Rubin LLC
      345 Seventh Avenue, 21st Floor
      New York, NY 10001
      Tel: (212) 390-8054
      Attn: Paul A. Rubin

APPELLEE

      Empire State Certified Development Corporation
      Represented by:
      Lemery Greisler LLC
      50 Beaver Street, 2nd Floor
      Albany, NY 12207
      Tel: (518) 433-8800
      Attn: Paul A. Levine
              Meghan M. Breen

Dated: New York, New York
       August 24, 2020

                                         RUBIN LLC

                                         By:    /s/ Paul A. Rubin
                                                Paul A. Rubin

                                         345 Seventh Avenue, 21st Floor
                                         New York, New York 10001
                                         Tel: 212.390.8054
                                         Fax: 212.390.8064
                                         prubin@rubinlawllc.com

                                         Counsel for 1414 Utica Avenue Lender LLC




                                           2
Case 1-19-41313-jmm   Doc 157   Filed 08/24/20   Entered 08/24/20 17:37:20




                         EXHIBIT A
                          (ORDER)
     Case
     Case 1-19-41313-jmm
          1-19-41313-cec Doc
                         Doc 146
                             157 Filed
                                 Filed 08/10/20
                                       08/24/20 Entered
                                                Entered 08/10/20
                                                        08/24/20 11:24:43
                                                                 17:37:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
In Re:                                                         Chapter 11

CORT & MEDAS ASSOCIATES, LLC,                                  Case No.: 19-41313 (CEC)

                                    Debtor.
---------------------------------------------------------X

                       ORDER WITH RESPECT TO THE CLAIMS OF 1414
                      UTICA AVENUE LENDER LLC AND EMPIRE STATE
                        CERTIFIED DEVELOPMENT CORPORATION

                    Upon the application of 1414 Utica Avenue Lender LLC (“1414 Lender”), dated May

12, 2020, seeking the entry of an Order (i) pursuant to 11 U.S.C. §§ 101(5), 105(a), 501(a) 502(a)

and Federal Rules of Bankruptcy Procedure 3001, 3007, 3012 (a) declaring that 1414 Lender is the

holder of Claim No. 7-1 (“1414 Lender’s Claim”) pursuant to, inter alia, that first lien mortgage

encumbering the real property of the Debtor commonly known as 1414 Utica Avenue, Brooklyn,

New York (the “Property”), (b) which is entitled to payment prior in time to any claim (or lien) of

mortgagee, Empire State Certified Development Corporation (“ESCDC”), and to the extent that this

Court determines that ESCDC should otherwise be entitled to payment on account of the proof of

claim filed by ESCDC (Claim No. 6-1) (“ESCDC’s Claim”) prior in time to that of 1414 Lender,

alternatively, (c) determining that the amount of the ESCDC Claim to be entitled priority as of

March 31, 2020 was not more than $154,995.00, and (ii) granting 1414 Lender such further and

different relief as the Court may deem just and proper [ECF Doc#111 & 112] (the “Motion”); and

ESCDC having filed a response to the Motion on June 17, 2020 [ECF Doc#116] (the “ESCDC

Response”); and 1414 Lender having filed a reply to the ESCDC Response on June 24, 2020 [ECF

Doc#121]; and upon all the pleadings and proceedings had in this case; and upon the record of the

hearing held on June 24, 2020 with regard to the Motion; and after due deliberation and sufficient

cause appearing therefor; and for the reasons set forth on the record at the hearing, which are hereby

incorporated by reference as the Court’s findings of fact and conclusions of law;


{LG 00410443 1 }1
     Case
     Case 1-19-41313-jmm
          1-19-41313-cec Doc
                         Doc 146
                             157 Filed
                                 Filed 08/10/20
                                       08/24/20 Entered
                                                Entered 08/10/20
                                                        08/24/20 11:24:43
                                                                 17:37:20




                    IT IS HEREBY:

                    ORDERED, that the Motion be, and is hereby DENIED to the extent set forth herein;

and it is further

                    ORDERED, that 1414 Lender’s Claim is senior to ESCDC’s Claim with respect to

principal and non-default rate interest; and it is further

                    ORDERED, that 1414 Lender remains bound by the terms and conditions of the

Third Party Lender Agreement, dated December 29, 2009 (the “Intercreditor Agreement”), and is

therefore subordinated to the ESCDC as set forth in the Intercreditor Agreement; and it is further

                    ORDERED, that pursuant to the terms of the Intercreditor Agreement, that portion of

1414 Lender’s Claim relating to Default Charges, as defined in the Intercreditor Agreement

including “escalated interest after default due under the Third Party Loan,” in the amount of

$569,204.10 as set forth in Exhibit Z to 1414 Lender’s Motion [ECF Doc # 111-33], is subordinated

to ESCDC’s Claim; and it is further

                    ORDERED, this Court retains jurisdiction to resolve all matters arising under or

related to this Order, and to interpret, implement, and enforce the provisions of this Order.




                                                                   ____________________________
 Dated: Brooklyn, New York                                                 Carla E. Craig
        August 10, 2020                                            United States Bankruptcy Judge


{LG 00410443 1 }2
Case 1-19-41313-jmm   Doc 157   Filed 08/24/20   Entered 08/24/20 17:37:20




                    EXHIBIT B
              (CIVIL COVER SHEET)
Case 1-19-41313-jmm   Doc 157   Filed 08/24/20   Entered 08/24/20 17:37:20
Case 1-19-41313-jmm   Doc 157   Filed 08/24/20   Entered 08/24/20 17:37:20
